Case 2:20-cr-00146-JCC Document 20 Filed 09/09/20 Page 1 of 2

vy United States District Court wy

FOAL Western District of Washington

 

 

VS

UNITED STATES OF AMERICA, APPEARANCE BOND
LIONEL GONZALES-TORRES CASE No: MJ20-560

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington;
Courtroom 12B, on Tuesday, September 15, 2020 at 1:00 PM and at all other hearings in this case, including turning myself in to
begin serving a sentence, should that occasion arise. |! UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT
A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT
AND A FINE OF $250,000.

No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if | commit
a felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
sentences.

DNA Testing. | must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. | must not use, consume or possess any controlled substances, including medication, unless
prescribed by a physician and approved in advance by the Pretrial Services Officer.

Address. | must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if
any) where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that
address or telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

Restrictions on Travel. | must not travel outside the Continental United States or as directed by Pretrial Services

Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

Pretrial Supervision. | am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

 

 

Travel is restricted to Western District of Washington, or as directed by Pretrial Services.

Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new passport or travel
document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court.

You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in this case, or any related
cases.

The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.

The defendant shall obtain a molecular COVID-19 test prior to release from custody. Should he test positive for COVID-19, the
US Marshals Service shall immediately notify US Probation Office. The Pretrial Services Officer will coordinate the
defendant’s release with the U.S. Marshals.

You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case, or in any related cases.
The defendant shall comply with Stand Alone Monitoring component of Location Monitoring Program. The defendant will be
monitored by Global Positioning Satellite technology via mobile application which shall be utilized for purposes of verifying
compliance with any court imposed condition of supervision. The defendant shall abide by all program requirements, and must
contribute towards the costs of the services, to the extent financially able, as determined by the location monitoring specialist.
The location monitoring specialist will coordinate the defendant's release with the U.S. Marshals.
 

 

|

Case 2:20-cr-00146-JCC Document 20 Filed 09/09/20 Page 2 of 2

Appearance Bond
Page 2 of 2

LIONEL GONZALES-TORRES MJ20-560

AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

on vohalf. of
jene | Geom -" September 9, 2020 Burlington, WA

Signaprte per Pre phone aD iz ng Rate Signed City, State of Residence

    

 

ORDER OF RELEASE
It is therefore ORDERED:

(1) Defendant shall comply with all conditions of this appearance Bond;

(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she compligs with the provisions of this Appearance Bond, or
until further order of the Court.

 

September 9, 2020
Date Signed Michelle L. Peterson ‘
UNITED STATES MAGISTRATE JUDGE

ce: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
